Order entered July 1, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00100-CV

     IN RE ELDA TELLE , ELAINE BOSCH, CAITLIN DICKEY AND
             CHICAGO TITLE OF TEXAS, LLC, Relators

           Original Proceeding from the 471st Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 471-01185-2021

                                     ORDER
                Before Justices Osborne, Partida-Kipness, and Smith

      Before the Court is relators’ petition for writ of mandamus challenging the

trial court’s orders holding relators in contempt.

      We request that the respondent and real party in interest file a response, if

any, to relators’ petition for writ of mandamus within TWENTY DAYS of the

date of this order.

                                             /Craig Smith/
                                             CRAIG SMITH
                                             JUSTICE